           Case 7:19-cr-00666-KMK Document 158 Filed 05/06/21 Page 1 of 1
                                            U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York
                                                                  United States District Courthouse
                                                                  300 Quarropas Street
                                                                  White Plains, New York 10601


                                                                      May 6, 2021
BY ECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

         Re:       United States v. Randy Sargeant, et al., 19 Cr. 666 (KMK)

Dear Judge Karas:

        The Government writes, with the consent of defense counsel, to request that the upcoming
status conference, currently scheduled for May 12, 2021, be adjourned for approximately 45 days.
The Government also requests that the current motions schedule be adjourned and that a new
motions schedule be set at the next conference.

       The Government is seeking the adjournment in light of the warnings against travel on
public transportation and the guidance encouraging limited contact in light of COVID-19.
Moreover, the parties are currently discussing potential dispositions of the case prior to trial.
Additionally, the Government has produced discovery, which the defense is currently reviewing.
To allow the defense time to review the discovery and determine what motions, if any, they wish
to make, the Government requests that the time between the date of this letter and the next
scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A), in the interest of justice.

                                                                      Respectfully submitted,
Granted. The next conference will be on 6/22/21 atr 2:30
pm. Time is excluded until then, in the interests of justice,
both because of the health risks from the ongoing                     AUDREY STRAUSS
coronavirus pandemic and to allow the Parties to continue             United States Attorney
their discussions toward a potential disposition of this
case. The interests of justice from this exclusion outweigh
Defendants’ and the public’s interest in a speedy trial.
See 18 U.S.C. Section 3161(h)(7)(A).                            By:          /s
So Ordered.                                                           Christopher D. Brumwell
                                                                      Assistant United States Attorney
                                                                      212-637-2477
5/6/21
